  4:19-cr-03038-RGK-CRZ Doc # 44 Filed: 04/15/20 Page 1 of 2 - Page ID # 101



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:19CR3038

      vs.
                                                           ORDER
THOMAS W. HIRD,

                  Defendant.


      The government has moved to continue the trial of this case, currently set
for June 1, 2020, because due to the COVID-19 pandemic, trial preparation and
travel between now and the trial date will be very difficult and potentially expose
the government’s counsel, the trial witnesses, and the defendant to the disease.
Defendant does not oppose the requested continuance. The court finds the
continuance should be granted. Accordingly,

      IT IS ORDERED:

      1)    The government’s motion, (Filing No. 43), is granted.

      2)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on July 27, 2020, or as soon thereafter as
            the case may be called, for a duration of five (5) trial days. Jury
            selection will be held at commencement of trial.

      3)    The ends of justice and public health considerations served by
            continuing the trial outweigh the interests of the public and the
            defendant in a speedy trial, and the time between today’s date and
            July 27, 2020, shall be deemed excludable time in any computation
            of time under the requirements of the Speedy Trial Act, because
            although the parties have been diligent, additional time is needed to
            adequately prepare this case for trial and to protect the public, court,
            parties, and counsel from illness. 18 U.S.C. § 3161(h)(1) & (h)(7).
4:19-cr-03038-RGK-CRZ Doc # 44 Filed: 04/15/20 Page 2 of 2 - Page ID # 102



         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.


   Dated this 15th day of April, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
